Citation Nr: 1821385	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to May 22, 2015, and in excess of 20 percent after May 22, 2015, for lumbar degenerative joint disease and degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1979 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to a rating in excess of 10 percent for lumbar degenerative joint disease and degenerative disc disease. 

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This issue was previously remanded in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeared for a VA back examination in May 2015.  During the examination, he reported flare-ups.  The examiner indicated that pain, fatigue, and lack of endurance significantly limited the Veteran's functional ability during flare-ups.  The VA examiner noted that the examination was not being conducted during a flare-up.  Thus, the examiner opined that it was not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested because of a flare or exacerbation outside the clinical setting.  

The United States Court of Appeals for Veterans Claims (Court) recently held that a VA examiner must explain the basis for his or her conclusion that a non-speculative opinion cannot be offered, and it must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation, whether based on lack of expertise, insufficient information, or unprocured testing of the individual examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As part of this obligation, a VA examiner should identify when specific facts cannot be determined.  Id.  Therefore, while the Board is permitted to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, it may do so only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  Id.  As such, in directing the needed new VA examination in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected lumbar spine.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

(a)  The examiner should describe all symptomatology due to the Veteran's service-connected lumbar spine disability, including any associated neurological impairments.  All necessary testing must be performed.

(b)  Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016), the examination should record the results of range of motion (1) on active and passive motion, and (2) in weight bearing and non-weight-bearing.  

(c)  In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner should estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's lumbar spine claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




